Electronically Filed
                                                        Supreme Court
                                                        SCWC-30485
                                                        11-SEP-2014
                                                        10:37 AM


                            SCWC-30485


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



             CLARENCE O. FURUYA AND LONA LUM FURUYA,

       Respondents/Plaintiffs-Appellees/Cross-Appellants,


                                vs.


   ASSOCIATION OF APARTMENT OWNERS OF PACIFIC MONARCH, INC.,

  JAMES DOZIER, GRETA WITHERS, ELWIN STEMIG, FOIL CRAVER, and

                          KAZUO SAWADA,

       Petitioners/Defendants-Appellants/Cross-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30485; CIV. NO. 06-1-1057)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


          Petitioners/Defendants-Appellants/Cross-Appellees

Association of Apartment Owners of Pacific Monarch, Inc., James

Dozier, Greta Withers, Elwin Stemig, Foil Craver, and Kazuo

Sawada’s Application for Writ of Certiorari filed on July 29,

2014, is hereby accepted and will be scheduled for oral argument. 

The parties will be notified by the appellate clerk regarding

scheduling. 

          DATED: Honolulu, Hawai'i, September 11, 2014.

Matt A. Tsukazaki                      /s/ Mark E. Recktenwald

for petitioner

                                       /s/ Paula A. Nakayama

George W. Van Buren

and John B. Shimizu
                   /s/ Sabrina S. McKenna

for respondent

                                       /s/ Richard W. Pollack


                                       /s/ Michael D. Wilson